 

ns nl§r'_,_,

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGI!HS AFR lB PH 31 Ul+
DUBLIN DIVISION

   

cLER:»<__..,.. _. ~_
LIFE INSURANCE CoMPANY oF ) SU- …`-
NoRTH AMERICA )
)
Plainnff ) oler AcrioN ran No.
)
v. ) 3:19-CV-00005-DHB-BKE
)
RoNALD RYAN NEWSOME, )
LoRI MICHELLE MELToN, and )
AT NEED FUNDING, LLC )
)
Defendants )
CoNsENT oRDER

 

Having considered the foregoing Joint Motion for Discharge, Payment of
Life Insurance Proceeds, and Dismissal With Prejudice, (doc. no. 8) for good cause
shown and all parties consenting hereto, it is hereby ordered that:

(a) Each defendant is permanently enjoined and restrained from initiating
any other action against Life Insurance Company of North America (“LINA”) for
recovery of life insurance benefits under Group Policy No. FLX-980355 (“the
Basic Life policy”) or Group Policy No. FLX-980356 (“the Supplemental Life
policy”), or any part thereof;

(‘o) LINA, Fred’s, Inc., and the employee welfare benefit plan sponsored and

maintained by Fred’s, Inc. (“the Plan”) are hereby discharged from all further

liability under the Plan and the Basic Life policy and Supplemental Life policy
issued by LINA to fund basic and supplemental life insurance benefits under the
Plan, beyond those monies paid in accordance With this Order, which represent the
Plan benefits payable by reason of the death of Ronald Newsome, plus accrued
interest;

(c) LINA shall issue a check in the amount of $21,221.26 payable to “At
Need Funding, LLC,” c/o Adam Ribock, MGC Insurance Def`ense, 1320 Main
Street, lOth Floor, Columbia, South Carolina 29201;

(d) LINA shall issue a check in the amount of $88,278.74, plus any accrued
interest - representing the remaining life insurance benefits of $92,778.74, less
$4,500 for LINA’s reasonable attorney’s fees, plus any accrued interest - payable
to “Lori Michelle Melton and Smith Garner, LLC,” c/o Jarnes C. Garner, Smith
Garner, LLC, 205 N. Franklin Street, Dublin, Georgia 31021; and

(e) This action shall be dismissed with prejudice, without recovery by any
party of any costs or fees not specifically set forth in this Order.

so oRDERED, this@<§ Oprrii, 2019.

Honorable D/ dley H Bowen, Jr
United States District Judge

Consented to:

s/ EL€/§al)eth T. Bondowom,t

Elizabeth J. Bondurant
Georgia Bar No. 066690

s/ Nf]<oLP/M. Crow

Nikole M. Crow
Georgia Bar No. 1983 59

Attorneys for Plaintiff Life Insurance
Company of North America

WoMBLE BoND DICKINsoN (US) LLP
271 17th Street, N.W., Suite 2400
Atlanta, Georgia 30363-1017

(404) 872-7000 (telephone)

(404) 888-7490 (facsimile)
lisa.bondurant@Wbd-us.com
nikole.crow@wbd-us.com

s/ WLILLa/vn/D. Ta¢vLoz/, III

William D. Taylor, III
Georgia Bar No. 214325

Attorney for Defendant
Ronald Ryan Newsome

TAYLoR LAW, LLC

Post Office Box 671
Dublin, Georgia 31040
(478) 353-1311 (telephone)
(478) 352-0187 (facsimile)
trey@wdtaylorlaw.com

s/ Ta/mQ/§LJ. Gowne/r
J ames C. Garner
Georgia Bar No. 285565

Attorney for Defendant
Lori Michelle Melton

SMITH GARNER, LLC

205 N. Franklin Street
Dublin, Georgia 31021
(478) 304-1451 (telephone)
(478) 304-1455 (facsimile)
jcgarner@smithgarner.com

s/ T. Adam/R¢’,boi</
J. Adam Ribok
Georgia Bar No. 881297

Attorney for Defendant
At Need Funding, LLC

MGC INsURANCE DEFENSE

Post Office Box 12519

1320 Main Street, 10th Floor (29201)
Columbia, South Carolina 29211
(803) 779-23 00 (telephone)
adam.ribock@mgclaw.com

